Citation Nr: 1207102	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-25 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, North Dakota


THE ISSUE

Entitlement to an increased rating for muscle tension and post-concussion headaches, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Veteran had active military service from June 1974 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, in which the RO granted the Veteran an increased rating, to 30 percent, for his service-connected muscle tension and post-concussion headaches.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in April 2011.  At the hearing, the Veteran's representative asked that the Veteran's case be expedited.  This motion to advance the case on the Board's docket was denied by the undersigned several days after the hearing, but it appears that the Board did not send the Veteran a letter notifying him of the denial.  The motion was denied because of a lack of information showing recent medical information that would qualify the Veteran for advancement based on serious illness as contemplated by 38 C.F.R. § 20.900.  


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for an increased rating for muscle tension and post-concussion headaches, currently evaluated as 30 percent disabling.

The Board notes at the outset that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

A review of the claims file reflects that the Veteran submitted a letter, dated in May 2010, addressing his employability in the context of his disabilities.  The letter referenced a "comprehensive evaluation" completed by a vocational rehabilitation counselor in May 2009.  However, it does not appear that the RO sought any treatment records from the identified private physician or vocational rehabilitation counselor; nor are any such records present in the file from any such evaluation or treatment the Veteran may have received.  Therefore, as the identified private records may have a bearing on the Veteran's claim, on remand the agency of original jurisdiction (AOJ) must attempt to obtain examination or treatment records from the physician who wrote the May 2010 letter and the vocational rehabilitation counselor who conducted the May 2009 evaluation, as well as from any other treatment provider identified by the Veteran.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011).

The Veteran is currently service connected for what has been identified by the RO as muscle tension and post-concussion headaches.  This disability has been evaluated as 30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8045-9304.  The Veteran contends that his symptoms are more severe than the current disability rating reflects.  Upon review of the evidence, the Board finds that a remand of the Veteran's increased rating claim for his service-connected disability is required.

Here, although the Veteran's service-connected disability was initially identified as muscle tension and post-concussion headaches, the Board notes that the Veteran has contended that his disability had its origin in an incident in which he incurred a traumatic brain injury (TBI) by striking his head on the side of an airplane during a parachute jump.  The RO has accepted a similar explanation for the etiology of the Veteran's disability, as noted in the characterization of the disability as post-concussive.  In addition, in the June 2009 rating decision, the RO rated the disability under criteria used to evaluate psychiatric disabilities, again suggesting that the Veteran's service-connected disorder has multiple manifestations.  Further, the Veteran's June 2009 VA examiner explicitly discussed the disability in the context of residuals of a TBI.  The Board thus finds that the Veteran's claim is best evaluated as one for residuals of traumatic brain injury, to include headaches.  

In addition, prior to the filing of the instant appeal, the regulations for the evaluation of brain disease due to trauma or traumatic brain injury under 38 C.F.R. § 4.124a were amended, effective October 23, 2008.  See 38 C.F.R. § 4.124a, Note (5); 73 Fed. Reg. 54,693-54,708 (Sept. 23, 2008).  Under the amended regulation, Diagnostic Code 8045 provides for the evaluation of traumatic brain injury.  38 C.F.R. § 4.124a (2011).  Now, however, there are three main areas of dysfunction listed that may result from traumatic brain injury and have profound effects on functioning:  cognitive (which is common in varying degrees after traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  (The Board recognizes that service connection for depression has been denied, but this does not obviate the need to address possible mental deficits due to injury.  Even the RO recognized this by evaluating the service-connected disability as dementia due to trauma.)

A review of the Veteran's claims file reflects that he was provided VA examination in June 2009 pursuant to his claim for increase.  Report of that examination reflects that the examiner was instructed to evaluate the Veteran both for neurological disorders and residuals of TBI.  The examiner acknowledged the Veteran's report of having experienced headaches since service that occurred in various places in his head and caused varying kinds of pain.  The Veteran stated that he experienced headaches nearly every day lasting for approximately 30 minutes at a time and reported that he needed to go to bed four to five times per week due to pain.  He reported occasional blurred vision but denied nausea or vomiting in association with the headaches.  The examiner acknowledged the Veteran's complaints of problems focusing in his right eye, as well as neck pain, difficulty falling and staying asleep, and depression, but found these symptoms not to be related to the Veteran's TBI.  The examiner concluded that there was "no evidence found to suggest sequelae of traumatic brain injury" but did not explain this conclusion; nor did he conduct a complete TBI examination as set forth in the revised regulation governing evaluation of TBI, 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2011). 

Further review of the claims file reveals that the Veteran has not been afforded another VA examination to assess his service-connected disability since the June 2009 evaluation, which occurred nearly three years ago.  Moreover, the VA examination was a general examination that did not specifically provide analysis of the Veteran's level of cognitive, emotional, behavioral, or physical impairments.  The Veteran's wife also testified during his hearing that he currently experiences much more severe symptoms than those described by the June 2009 VA examiner, including depression, mood swings, nausea, vomiting, and incapacitation due to headaches for multiple hours each day.  The June 2009 examination did not fully comment on these symptoms, merely stating that there was no evidence of such symptomatology "as related to TBI."  As it has been nearly three years since the Veteran's last VA examination, and because there has been testimony of additional and worsening symptoms since his last examination, remand for a new VA examination is required.  

The Veteran is qualified, as a lay person, to report increasing symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Likewise, where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  The Board notes here that the Veteran, through his wife and his representative, has claimed that his symptoms have worsened since his last examination.  In light of these complaints, therefore, a remand is required to have an examiner supplement the record with a report regarding the current severity of the Veteran's service-connected muscle tension and post-concussion headaches.  Under these circumstances, the Veteran must be scheduled to undergo a thorough TBI examination.  See 38 U.S.C.A. § 5103A. 

The Board further notes that the Veteran contended at his April 2011 hearing that he is unable to maintain employment due to his service-connected headaches.  The Court has recently held that, when evidence of unemployability is presented in cases such as this, the issue of entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) should be handled during the determination of the disability rating.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  However, the RO has not yet addressed the issue of whether the Veteran is unemployable due solely to service-connected disability.  Therefore, the question of whether the Veteran is entitled to a TDIU must be returned to the AOJ for adjudication.  Therefore, the Veteran must be sent a VCAA letter notifying him of the information and evidence necessary to substantiate entitlement to a TDIU rating.  See 38 C.F.R. § 3.159(b)(1) (2011).  Additionally, the VA examiner conducting the Veteran's TBI evaluation must consider whether the Veteran's service-connected disabilities combine to render him unable to secure or follow substantially gainful employment.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The agency of original jurisdiction (AOJ) must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  The letter must particularly notify the Veteran of the information and evidence necessary to substantiate entitlement to a TDIU rating.

2.  The AOJ must request treatment records from the private treatment provider who submitted the May 2010 letter and from the vocational rehabilitation counselor who conducted the May 2009 employability evaluation, as well as any other private or VA treatment providers identified by the Veteran.  The procedures set forth in 38 C.F.R. § 3.159(c) (2011) regarding requesting records must be followed.  All records and/or responses received must be associated with the claims file.  (The AOJ must seek to obtain a release from the Veteran as necessary.)  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011).

3.  After securing any additional records, the Veteran must be scheduled for examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2011).  The entire claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

TBI examination-The Veteran must be scheduled for a neuropsychiatric examination to determine the nature and severity of any residuals of traumatic brain injury, to include his service-connected headaches.  The claims folder must be made available to and reviewed by the examiner, and the examination must be conducted in accordance with the newly revised TBI examination worksheet.  All indicated studies must be performed, and a complete rationale must be provided for all opinions expressed.

Based on the examination results and a review of the claims folder, the examiner must describe the frequency and duration of the Veteran's headaches due to traumatic brain injury, as well as any manifestations of those headaches.  The examiner must also indicate whether there is evidence of multi-infarct dementia associated with brain trauma.

The examiner must also determine whether the symptoms associated with the Veteran's headaches are consistent with the symptoms of migraine headaches.  If the examiner determines that his headaches are consistent with migraine headaches, the examiner should note the absence or presence of characteristic prostrating attacks; the frequency and duration of any such attacks; and the extent of any associated economic impact.

The examiner must address all potential facets of traumatic brain injury, including:  memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; and neurobehavioral, cognitive, communication, consciousness, psychiatric, or mental effects; and any pain-related conditions.  For each of these, the examiner must address whether a disability or impairment in functioning is present, and if so whether it is at least as likely as not that this facet of traumatic brain injury is causally associated with the Veteran's head injury in service.

The examiner must also assess the Veteran's physical impairments related to his traumatic brain injury, to include motor and sensory dysfunction, including pain of the extremities and face, visual impairment, hearing loss and tinnitus, loss of sense of smell and taste, seizures, gait, coordination, and balance problems, speech and other communication difficulties, neurogenic bladder, neurogenic bowel, cranial nerve dysfunctions, autonomic nerve dysfunctions, and endocrine dysfunctions.  

Upon completing the above examination, the examiner must consider the current severity of each of the Veteran's disabilities found to be related to TBI.  All symptoms related to each problems should be described in detail.  Report of the examination must include discussion of the Veteran's documented medical history and assertions.  In addition, the examiner must elicit from the Veteran and record for evaluation purposes a full work and educational history.  Following the above-requested examination of the Veteran and review of the claims file, the examiner must offer an opinion as to whether it is at least as likely as not that the Veteran's service-connected headaches, as well as any other residuals of TBI that are found to be related to service, combine to preclude substantially gainful employment that is consistent with the Veteran's education and occupational experience.

4.  The adjudicator must ensure that the examination report complies with this remand and the questions presented in the examination request.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

